Hill, J.
(After stating the foregoing facts.)
1. The second and third grounds of the amended motion for a new trial will be considered along with the exceptions pendente lite to the disallowance of the amendments offered to the petition (which are set forth in the statement of facts), inasmuch as the refusal to allow the witness to testify, as complained of in these grounds, depends on whether the amendments to the petition should have been allowed. The amendments referred to are predicated upon the theory that the judgment obtained against Tutty was void, because, as alleged, he was insane at the time it was obtained against him; and that consequently, the sale of his property under *167that judgment was likewise void and the defendants obtained no title to the land in controversy at the sheriffs sale under an execution based on such judgment. This is not an open question in this State. This court decided, as early as the case of Foster v. Jones, 23 Ga. 168, that a judgment against a lunatic is not void, and that a purchaser at sheriffs sale, under such judgment, would be protected. See also Luhrs v. Hancock, 181 U. S. 567, 574 (21 Sup. Ct. 726, 45 L. ed. 1005). This being so, the court did not err in disallowing the amendment to the petition, which alleged that the execution and deed introduced in evidence by the defendants were void because the defendant in fi. fa. was insane at the time the judgment was obtained against him, nor in rejecting evidence in support of the amendments on the ground of irrelevancy.
2. Error is assigned because the court refused to permit the plaintiff to prove by the records of the court that the judgment which was the foundation of the execution levied on the land, and under which the land was sold and purchased by the defendant, was the only judgment rendered in favor of C. J. McDonald against Charles Tutty at the May term, 1900, of Liberty superior court, and refused to permit the plaintiff to prove that the May term, 1900, of the superior court of Liberty county did not -convene until May 21, 1900, and that the court was not in session on May 17, 1900, the date on which the copy execution sets out the judgment was rendered, the copy execution being dated May 20, 1900. That the execution shows that it was issued a few days before the judgment was obtained is an irregularity, which could be cured by amendment. It is true that the execution should follow the judgment; but a misstatement in the execution as to the date of the judgment, if the execution so describes and identifies the judgment as to make certain the legal authority of the court which caused the execution to be issued, does not render the judgment void, and it is sufficient to authorize the sheriff to levy on and sell the land of the defendant in execution, and, in a collateral proceeding, a sale made under such levy will be upheld. Sprott v. Reid, 3 Greene (Iowa), 489 (56 Am. D. 549, and cases cited).
3. Complaint is made because the court admitted in evidence, over objection, what is declared to be a "copy” execution instead of an "alias” fi. fa., as provided by law. Endorsed on the "copy” or "alias” fi. fa. was the following order of the court: “It appear*168ing that the original of the within copy fi. fa. is lost, and that the within is a substantial copy of said lost original: ordered that the within copy be and the same is hereby established in lieu of the lost original. This Nov. 25th, 1904. Paul B. Seabrook, Judge S. C., A. J. C.” The land in controversy was levied on and sold under this execution. Section 5321 of the Civil Code is as follows: "When any execution which shall have been regularly issued from the superior courts of this State shall be lost or destroyed, the judge of the court from which the same issued may at any time, either in open court or vacation, upon proper application being made and the facts proved by the affidavit of the applicant, his agent, or his attorney, or by any other satisfactory proof, grant an order for the issuance of an alias execution in lieu of the lost original execution.” If the execution was issued in compliance with the provisions of this section (and from its recitals it seems to have been), then the execution established is in all essentials an "alias,” although it may have been designated a "copy.” Such a fi. fa. can be levied by the sheriff on the land of the defendant in fi. fa., and the purchaser at such sale would be protected in so far as a sale under such fi. fa. would make it a legal sale. We think the judge’s order was a substantial compliance with the above-quoted section of the Civil Code. Rushin v. Shields, 11 Ga. 636 (56 Am. D. 436); Water Lot Co. v. Bank of Brunswick, 53 Ga. 30; Milner v. Akin, 58 Ga. 555; Torrent v. Sulter, 67 Ga. 32, 34.
4. The court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.